Citation Nr: 1646343	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-42 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to September 1968.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  

In March 2013 and March 2014, the Board remanded the matter for additional evidentiary development.  In a December 2014 decision, the Board, inter alia, denied service connection for a skin disorder.  

The appellant appealed the Board's December 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court vacated the portion of the Board's December 2014 decision that denied service connection for a skin disorder and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 memorandum decision, the Court found that VA failed to obtain records of treatment for the Veteran's skin condition from the Huntington VA Medical Center (VAMC), including any records dated prior to 2006.  In addition, the Court found that the April 2013 VA medical opinion was inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records from the Huntington VAMC dated from 1992 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA medical examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders and specifically indicate whether the Veteran has choloracne.  If any previously diagnosed disorder is not found on examination, such as actinic keratosis, the examiner should address whether it was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any symptomatology, sun exposure, and herbicide exposure therein (notwithstanding the fact that such a presumption may not be presumed).  

In rendering this opinion, the examiner should address the records of treatment for sunburn in March 1968 and tinea corpus from June 1968 to July 1968 during his period of service on Vietnam.  It should also be noted that he is presumed to have been exposed to herbicides in service.  

It should further be noted that the Court found that the April 2013 VA examiner's opinion did not explain the difference between causation and association, which rendered the rationale unclear.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




